OVERTON, Justice
(dissenting).
I dissent.
When the petitioner originally filed his application for operating authority, he himself placed the limitations in the certificate by making them part of his application. After obtaining a certificate of public convenience and necessity with the requested restrictions prohibiting the use of tractor semi-trailers, he now contends said restrictions to be unreasonable. The Commission found that the applicant failed to show positive evidence that the removal of the restrictions was required by public convenience and necessity. The Commission did not depart from the essential requirements of law and, therefore, its order should be affirmed.